Citation Nr: 0946621	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-38 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
plantar fasciitis with calcaneal spur, right foot.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle injury.  

3.  Entitlement to a rating in excess of 10 percent for 
retropatellar pain syndrome of the right knee.

4.  Entitlement to a rating in excess of 10 percent for 
retropatellar pain syndrome of the left knee.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression.

6.  Entitlement to service connection for a left foot 
disorder.

7.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as bloating.

8.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to July 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Montgomery, Alabama.


FINDINGS OF FACT

1.  Throughout the period of the claim, the Veteran's right 
foot disability has been manifested by painful motion and 
weakness; moderately severe symptomatology has not been 
shown. 

2.  Throughout the period of the claim, the Veteran's right 
ankle disability has been manifested by slight limitation of 
motion due to pain; marked limitation of motion has not been 
demonstrated.

3.  Throughout the period of the claim, the Veteran's right 
knee and left knee disabilities have been manifested by pain; 
ankylosis, instability, or flexion limited to 30 degrees or 
extension limited to 15 degrees have not been shown.

4.  In February 2008, prior to the promulgation of a decision 
in the current appeal, the Veteran asked that his claims for 
entitlement to service connection for depression, left foot 
disorder, and bloating be withdrawn from appellate review.  

5.  A left ankle disorder is not currently shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
plantar fasciitis with calcaneal spur, right foot, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.20, 4.71a, Diagnostic Code (DC) 5299-5277 (2009).

2.  The criteria for a rating in excess of 10 percent for 
residuals of right ankle injury have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.71a, DC 
5271 (2009).

3.  The criteria for a rating in excess of 10 percent for 
retropatellar pain syndrome of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5114, 
5256, 5257, 5258, 5259, 5260, 5261 (2009).

4.  The criteria for a rating in excess of 10 percent for 
retropatellar pain syndrome of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5114, 
5256, 5257, 5258, 5259, 5260, 5261 (2009).

5.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for service connection for an acquired 
psychiatric disorder, claimed as depression, have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2009).  

6.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for service connection for a left foot disorder 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2009).  

7.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for service connection for a gastrointestinal 
disorder, claimed as bloating, have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2009).  

8.  A left ankle disorder was not incurred in or aggravated 
by service; a current left ankle disability is not shown.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

At the outset, the Board notes that the Veteran is appealing 
the initial disability ratings assigned for each of his 
increased-rating claims.  As such, the claims require 
consideration of the entire time period involved, and 
contemplate staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 
4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  A VA General Counsel opinion has also 
held that DC 5293, intervertebral disc syndrome, involved 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

Plantar Fasciitis with Calcaneal Spur, Right Foot

Where a particular disability for which a veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2009); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Veteran's plantar fasciitis with calcaneal 
spur of the right foot is rated by analogy to a weak foot 
under DC 5277.  Under DC 5277, bilateral weak foot is 
described as a symptomatic condition secondary to many 
constitutional conditions, characterized by atrophy of the 
musculature, disturbed circulation, and weakness.  The rating 
code specifies that the condition should be rated pursuant to 
the underlying condition, but it does not provide any rating 
guidance other than to establish that the minimum rating for 
"weak foot" is 10 percent.  38 C.F.R. § 4.71a, DC 5277 
(2009).

After a thorough review of the record, the Board finds that 
the Veteran's symptoms do not approximate a higher rating.  
In this regard, the record does not suggest muscle atrophy or 
disturbed circulation that might warrant a higher, 20 percent 
or more, rating.  To the contrary, the February 2008 VA 
examination expressly found no evidence of muscle atrophy of 
the foot.  Moreover, the evidence shows no indicia of 
disturbed circulation.  

According to the May 2005 VA examination, physical 
examination of the lower extremities indicated muscle 
strength of 5/5, as well as "normal" findings pertaining to 
the muscles, reflexes, and sensation.  Also, the more recent 
February 2008 VA examination noted no history of foot-related 
neoplasm, swelling, or redness, and X-rays findings revealed 
no acute process.  

In this case, the Veteran's right foot disability is 
accompanied by complaints of and objective evidence of 
weakness and painful motion.  Notwithstanding these findings, 
the February 2008 VA examiner indicated that the Veteran's 
gait was "normal" and that there was no limitation of 
motion upon repetitive use of the right foot.  The examiner 
explained that the weakness made it difficult for him to 
stand on his right leg due to heel pain, but it was 
nonetheless noted that he was able to maintain employment in 
a restaurant, where he worked mostly standing anywhere from 
10 to 19 hours a day, with breaks five to six times a day to 
alleviate the pain.  

Given the absence of muscle atrophy or problems with 
circulation, the Board finds that the Veteran's symptoms of 
painful motion and weakness of the right foot more nearly 
approximate the 10 percent rating under DC 5277.

Moreover, the Board finds that the Veteran's symptoms do not 
approximate a "moderately severe" foot injury under DC 
5284.  While it was noted that his condition was aggravated 
by standing and walking, his disability responded fairly to 
current treatments of utilizing shoe inserts or clogs daily.  
The February 2008 VA examination further reported that there 
was no objective evidence of instability, abnormal weight 
bearing, or swelling.  Consequently, although the record 
indicates complaints of pain and weakness, the Board finds 
that the symptoms do not more nearly approximate a 
"moderately severe" foot injury. 

Also, the Board has given due consideration to additional 
functional impairments of the right foot, such as pain, 
weakness, and fatigability, as identified by the Veteran 
during his VA examinations, pursuant to DeLuca.  However, the 
evidence still does not show limitation of motion that more 
nearly approximates the criteria for the next higher 20 
percent rating.  

Specifically, in the February 2008 VA examination, the 
examiner expressly stated, even though the Veteran complained 
of painful motion and weakness, he was nonetheless able to 
perform inversion from 0 to 30 degrees and eversion from 0 to 
17 degrees, with the onset of pain at the end of motion.   
Moreover, the Board reiterates that it was determined that 
repetitive testing did not result in any additional 
limitation of motion and that he ambulated with a "normal" 
gait.  In being able to perform a majority of ambulatory 
functions and range of motion tests, the Board finds that he 
demonstrated significant function of the right foot, despite 
his complaints of painful motion and weakness.

For these reasons, the Board finds that the Veteran's 
symptoms do not more nearly approximate the next higher 
rating, even with consideration of the DeLuca factors.
Accordingly, rating in excess of 10 percent is not warranted 
under either DC 5277 or under DC 5284.

Additionally, as 10 percent rating is the highest available 
rating under DC 5279 (anterior metatarsalgia), 5281 (hallux 
rigidus), and 5282 (hammer toe), further consideration under 
those rating codes would be of no benefit to the Veteran.  
Also, DC 5276 (pes planus), DC 5278 (claw foot), and DC 5283 
(malunion of the tarsal or metatarsal bones) are not for 
consideration in the present instance, as there is no 
evidence that he has exhibited manifestations of these 
disorders.  Consequently, there is no doubt to be resolved, 
and the Veteran's claim for an increased rating for plantar 
fasciitis with calcaneal spur of the right foot must be 
denied.

Residuals of Right Ankle Injury

The Veteran also contends that he is entitled to a higher 
rating for residuals of a right ankle injury.  He is 
currently assigned a 10 percent rating under DC 5271 for 
moderate limitation of motion of the right ankle. 

The next higher 20 percent disability rating will be 
warranted under the applicable rating criteria for an ankle 
injury when the evidence shows the following:

*	impairment of the tibia and fibula, 
with moderate ankle disability (a 20 
percent rating under DC 5262);
*	ankylosis of the ankle in plantar 
flexion, less than 30 degrees (a 20 
percent rating under 5270);
*	marked limitation of motion (a 20 
percent rating under DC 5271);
*	ankylosis of the subastragalar or 
tarsal joint in a poor weight-
bearing position (a 20 percent 
rating under DC 5272); or
*	marked deformity associated with the 
malunion of the os calcis or 
astragalus (a 20 percent rating 
under DC 5273).

Initially, the Board notes that impairment of the tibia and 
fibula, with moderate ankle disability, has not been shown.  
Here, May 2005 X-ray findings revealed an oval shaped area of 
sclerosis within the distal right tibial shaft, consistent 
with a bone island, as well as a thin curvilinear area of 
sclerosis within the distal aspect of the right tibia, which 
was not felt to be of any clinical significance.   

Even assuming that these irregularities constituted an 
impairment of the tibia and fibula, which is not evident upon 
the record itself, it has not been shown that the Veteran has 
a moderate ankle disability as a result of such impairment.  
In this regard, the May 2005 VA examination revealed a normal 
inspection of the ankle joint.  Moreover, it was determined 
that he could perform plantar flexion from 0 to 50 degrees 
and dorsiflexion from 0 to 20 degrees without pain.  It was 
further noted that range of motion and joint function was not 
additionally limited by repetitive use.   

Additionally, the more recent February 2008 VA examination 
revealed plantar flexion from 0 to 52 degrees and 
dorsiflexion from 0 to 12 degrees.  While dorsiflexion was 
limited on repetitive use, he was nonetheless still able to 
perform dorsiflexion to 7 degrees until limited by pain.  
Further, it was noted that he was able to ambulate with a 
"normal" gait and that there was no ankle instability, 
tendon abnormality, or any abnormal angulation.  

In accordance with these findings, substantial function of 
the right ankle has been demonstrated.  Moreover, while the 
VA examiners did not explicitly characterize the Veteran's 
resulting disability as "slight" or "moderate" in 
severity, the evidence demonstrates no more than complaints 
of stiffness, pain, and weakness of the right ankle.  
Importantly, in the February 2008 VA examination, he 
expressly denied right ankle instability, giving way, or 
deformity.  For these reasons, the Board finds that 
impairment of the tibia and fibula, with moderate ankle 
disability, has not been shown.

Next, neither ankylosis nor marked limitation of motion of 
the right ankle has been shown.  As stated above, the Veteran 
demonstrated plantar flexion from 0 to 50 degrees and 
dorsiflexion from 0 to 20 degrees without pain in May 2005 
and plantar flexion from 0 to 52 degrees and dorsiflexion 
from 0 to 12 degrees in February 2008.  As way of reference, 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees 
is considered anatomically normal.  Therefore, although he 
demonstrated normal plantar flexion, the February 2008 VA 
examination revealed limited dorsiflexion.  

In determining whether the Veteran's limited motion is 
"marked," the Board reiterates the fact that he was 
nonetheless able to ambulate with a normal gait.  He also 
indicated that he wore a right ankle brace while playing 
baseball, during runs, and on the weekends.  However, the 
fact that he was able to work 10-hour shifts in the 
restaurant and that he was able to run and play baseball, 
albeit with the aid of a brace, suggests no more than 
moderate limitation of motion.   

Accordingly, the Board finds that the Veteran's symptoms do 
not more nearly approximate marked limitation of motion of 
the right ankle.  Moreover, as the February 2008 VA examiner 
denied the presence of joint ankylosis, the evidence does not 
support an increased rating under DC 5270 or 5271.

The Board also notes that the evidence does not show 
ankylosis of the subastragalar or tarsal joint or marked 
deformity associated with the malunion of the os calcis or 
astragalus. Thus, DC 5272 and DC 5273 are not for 
application. 

Next, the Board has also considered whether there is any 
additional limitation of function due to factors such as 
pain, weakness, incoordination, and fatigability.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Specifically, 38 C.F.R. § 4.45(f) states that 
"[p]ain on movement, swelling, deformity or atrophy of 
disuse" as well as "[i]nstability of station, disturbance 
of locomotion, interference with sitting, standing and 
weight-bearing" are relevant considerations for 
determination of joint disabilities.  Painful motion is 
considered limited motion at the point that the pain actually 
sets in.  See VAOPGCPREC 9-98.  

In this case, even with consideration of additional 
functional impairments due to right ankle pain, the evidence 
does not show limitation of motion that more nearly 
approximates the criteria for a 20 percent rating.  
Specifically, although dorsiflexion was limited to 7 degrees 
upon repetitive motion and the Veteran reported flareups of 
the right ankle, manifested by decreased function, swelling, 
and tenderness, it was nonetheless noted that he did not need 
an assistive aid for walking and that he was able to stand 
for three to eight hours, with only short rest periods, and 
that he was able to walk one to three miles.  Therefore, the 
Board finds that he demonstrated significant range of motion 
in the right ankle notwithstanding his complaints.  

For these reasons, the Board finds that the evidence does not 
show a limitation of motion that more nearly approximates the 
next-higher rating based upon limitation of motion even with 
consideration of the DeLuca factors.  In conclusion, the 
Board finds that the Veteran is not entitled to a rating in 
excess of 10 percent for residuals of right ankle injury.  

Retropatellar Pain Syndrome of the Right and Left Knees

The Veteran currently has a 10 percent rating for his right 
knee and a 10 percent rating for his left knee retropatellar 
pain syndrome under DC 5014, the rating code for 
osteomalacia. 

According to DC 5014, the disability is to be rated based on 
limitation of motion of the affected parts as degenerative 
arthritis.  The provisions governing arthritis further 
authorize the disability to be rated under limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003.  Therefore, the Veteran may be entitled to a higher 
disability rating based on the rating criteria found at 
38 C.F.R. § 4.71a that apply to disabilities of the knees.  

Accordingly, in order to warrant the next higher rating for 
the Veteran's left or right knee disability, the evidence 
must show the following:

*	knee ankylosis in a favorable angle 
(a separate 30 percent rating under 
DC 5256);
*	slight recurrent subluxation or 
lateral instability (a separate 10 
percent disabling under DC 5257);
*	dislocated semilunar cartilage with 
frequent episodes of locking, pain, 
and effusion into the joint (a 
separate 20 percent rating under DC 
5258);
*	symptomatic removal of semilunar 
cartilage (a separate 10 percent 
rating under DC 5259);
*	flexion limited to 30 degrees (20 
percent rating under DC 5260); or
*	extension limited to 15 degrees (a 
20 percent rating under DC 5261).

Initially, the Board finds that ankylosis of the right knee 
is not present.  In fact, the Veteran demonstrated 
significant range of motion in the May 2005 examination, as 
well as in the February 2008 VA examination, during which he 
expressly denied joint ankylosis.  Therefore, the Board can 
find no basis under DC 5256 to grant a higher rating based on 
ankylosis.

Further, the Veteran denied instability of the right or left 
knee in the February 2008 VA examination.  Accordingly, a 
separate rating under DC 5257 is not warranted.

Next, the Board also notes that the evidence does not show 
cartilage dislocation or removal, a threshold component 
necessary to receive a rating pursuant to DC 5258 or DC 5259.  
In fact, May 2005 X-ray findings revealed "no significant 
soft tissue abnormality," and February 2008 X-ray findings 
of the knees, bilaterally, also denied any significant 
abnormalities.  

Moreover, the February 2008 VA examiner summarized that there 
was no abnormality of the patellar, meniscus, or other tendon 
or bursa.  Without evidence of cartilage dislocation or 
symptomatic removal, a separate rating under DC 5258 or DC 
5259 is not for application. 

In determining whether a 20 percent rating is warranted for 
limitation of motion, the Veteran demonstrated extension to 0 
degrees and flexion from 0 to 130 degrees, without pain, for 
each knee.  Additionally, in a February 2008 VA examination, 
he showed flexion from 0 to 120 degrees, without pain, 
bilaterally.  Even considering the limited motion 
demonstrated, extension has not been shown to be limited to 
15 degrees and flexion has not been shown to have been 
limited to 30 degrees.  Accordingly, he does not meet the 
criteria for a higher rating under either DC 5260 or DC 5261.  

Moreover, in both the May 2005 and the February 2008 VA 
examinations, it was noted that there was no limitation of 
motion on repetitive testing.  Importantly, he was able to 
move each knee from 0 to at least 120 degrees before the 
onset of pain.  It was further noted that the Veteran found 
that his knees could accommodate mountain biking 
approximately four to six miles a week.  Additionally, 
despite his complaints of constant knee pain, he did not 
require the use of a knee brace for either knee and he was 
able to ambulate in a normal gait without assistance.  

Therefore, as he demonstrated significant range of motion in 
the knees notwithstanding his complaints of painful motion, 
the Board finds that the evidence does not show a limitation 
of motion that more nearly approximates a 20 percent rating 
based upon limitation of extension or flexion under DC 5260 
or DC 5261 even with consideration of the DeLuca factors.

In conclusion, the Board finds that the Veteran's 
retropatellar pain syndrome for either knee does not more 
nearly approximate the criteria required for a higher 
disability rating of 20 percent.  

Next, in evaluating whether a higher rating is warranted 
under the applicable diagnostic codes for all of the 
Veteran's increased-rating claims (for plantar fasciitis with 
calcaneal spur of the right foot, for residuals of right 
ankle injury, or for retropatellar pain syndrome of either 
the right knee or left knee), the Board has also considered 
his statements indicating that his respective disabilities 
are so severe as to merit an increased rating.  In this 
regard, he asserts that his disabilities cause him a 
significant amount of pain and prevented him from standing or 
walking for prolonged periods of time.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the pertinent evidence of record.  
Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, to be more probative than 
the Veteran's assessment of the severity of his disabilities. 

While the Veteran's complaints are duly noted, the February 
2008 VA examination nonetheless revealed that, despite his 
subjective complaints of pain, he was still able to ambulate 
without difficulty and that he was able to continue to work 
as much as 16 hours a day, which required him to be on his 
feet for most of the day.

Moreover, the Board determines that both the May 2005 and 
February 2008 VA examinations were adequate for rating 
purposes.  In this regard, the Veteran has not asserted any 
objection to the examinations, and there is no indication 
that the VA examiner was not fully aware of his past medical 
history or that he misstated any relevant fact.  See 
generally Glover v. West, 185 F.3d 1328, 1333 (Fed. Cir. 
1999) (providing that "a bald, unsubstantiated claim for an 
increase in disability rating is not evidence of a material 
change in that disability and is insufficient to trigger the 
agency's responsibility to request a reexamination"); 
Snuffer v. Gober, 10 Vet. App. 400 (1997).

Next, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
of Appeals for Veterans Claims (Court) held that a claim for 
a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is 
expressly raised by the Veteran or reasonably raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  

Here, however, the Veteran reported that he worked 16 hours 
per day in a restaurant during his most recent February 2008 
VA examination.  Therefore, as neither he nor the evidence 
have reasonably raised a claim for TDIU in connection with 
his increased rating claim, the provisions of 38 C.F.R. 
§ 4.16 are not for application in this case. 

The Board has also considered whether the Veteran is entitled 
to a referral for an extraschedular rating, which is a 
component of a claim for an increased rating under Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

In this case, the evidence does not demonstrate frequent 
periods of hospitalization related to the Veteran's 
disabilities of the right foot, right ankle, or bilateral 
knees.  Further, as discussed above, the record indicates 
that the Veteran worked 16 hours per day in a restaurant, 
which weighs against a finding that there is any occupational 
impairment or that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating.  

Moreover, the rating criteria reasonably describe the 
Veteran's disability level and symptomatology and provide for 
higher ratings for additional or more severe symptoms than 
currently shown by the evidence.  Thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation evaluations are, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extraschedular evaluation for his 
disabilities under 38 C.F.R. § 3.321 is not warranted.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
Veteran's symptoms due not more nearly approximate the rating 
criteria for an evaluation in excess of 10 percent for 
plantar fasciitis with calcaneal spur of the right foot, for 
residuals of right ankle injury, or for retropatellar pain 
syndrome of either the right knee or left knee, the Board is 
unable to grant the benefits sought.  The Board further finds 
that his symptoms remained constant throughout the appeal 
period and, as such, staged ratings are not warranted.  See 
Fenderson, 12 Vet. App. 119.

Withdrawal of Appeals for Depression, Left Foot Disorder, and 
Bloating

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2009).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2009).  

In a statement submitted in February 2008, the Veteran asked 
that his claims for entitlement to service connection for 
depression, left foot disorder, and bloating be withdrawn 
from appellate review.  In view of his expressed desires, the 
Board concludes that further action with regard to these 
issues is not appropriate.  The Board does not have 
jurisdiction over the withdrawn issues, and, as such, his 
appeals regarding entitlement to service connection for 
depression, left foot disorder, and bloating are hereby 
dismissed.

Service Connection Claim for a Left Ankle Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 
	38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 
	3 Vet. App. 223, 225 (1992).  

In the present case, the Veteran is claiming entitlement to 
service connection for a left ankle disorder.  After a 
careful review of the evidence, however, the Board finds that 
his claim must fail because the evidence does not establish a 
current disability related to the left ankle.  

	The Veteran's service treatment records reflect no complaints 
of, treatment for, or a diagnosis related to the left ankle 
or any symptoms reasonably attributed thereto.  While the 
Veteran indicated that he experienced chronic ankle pain 
during a December 2003 medical report following his 
deployment to Kuwait, the evidence suggests that he was 
treated on several occasions for a right ankle disorder, but 
not his left ankle.  
	
	In fact, the only references to his left ankle include a May 
2002 Report of Medical History, in which the Veteran reported 
a previous fracture of the left ankle prior to service, and a 
February 2004 service treatment record, in which he requested 
bilateral ankle braces.  Significantly, neither of these 
references identified any complaints or current pathology 
associated with the left ankle.   Therefore, no chronic left 
ankle disorder was noted in service.

Post-service evidence reflects that the Veteran filed a claim 
for, among other things, a left ankle disorder.  In a May 
2005 VA examination, he reported that he injured both of his 
ankles in service and that he experienced redness and 
swelling of the ankle, especially after running.  He also 
reported that he experienced a lack of strength in his ankle 
and that he had flare-ups, manifested by pain, especially 
when after walking on uneven ground.  

After a physical examination, however, no diagnosis was 
provided.  Significantly, the examiner noted that inspection 
of the left ankle joint was normal, palpation was normal, and 
that the Veteran was able to perform plantar flexion from 0 
to 50 degrees and dorsiflexion from 0 to 20 degrees without 
pain.  

Moreover, X-ray findings failed to demonstrate a current left 
ankle disorder.  In fact, no definite degenerative changes 
were identified in the left ankle joint and there were no 
significant soft tissue abnormalities identified.  Although 
the X-rays revealed a slight irregularity along the 
subcortical margin of the tibial shaft and a rounded spur-
like configuration along the dorsal aspect of the tali, given 
the appearance and bilateral nature of these findings, the VA 
examiner expressly determined that these findings represented 
a normal variation for the Veteran rather than any pathology 
associated with a current left ankle disorder.  

Without evidence of a current chronic disorder related to the 
left ankle, service connection is not warranted.  Further, 
the service treatment records were absent for any related 
pathology or injury.  Moreover, congenital malformities or 
healed fractures resulting from an injury prior to service, 
even if they are noted or discovered during service, are not 
diseases or injuries within the meaning of the applicable 
legislation for VA disability compensation purposes.  See 38 
C.F.R. 
§§ 3.303(c), 4.9 (2009).  Therefore, the evidence does not 
support a claim for service-connection.
	
	Moreover, for the reasons set forth above, the Board further 
finds that the VA examination was adequate for evaluation 
purposes.   Additionally, as there is no contradicting 
medical evidence of record, the Board finds the VA examiner's 
opinion to be of great probative value.

	The Board has also considered the Veteran's statements 
asserting that he has a current left ankle disorder, 
manifested by chronic pain.  While he is competent to report 
symptoms as they come to him through his senses, a chronic 
left ankle disorder is not the type of disorder that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis. 

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings, which indicated no present 
left ankle disorder, than to his statements.  See Cartright, 
2 Vet. App. at 25.  

In the absence of evidence of a current disorder relating to 
the left ankle which is due to service or to a service-
connected disability, the Board finds that the preponderance 
of the evidence is against the claim.  As such, the appeal is 
denied.

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With regard to the Veteran's increased rating claims, these 
claims arise from his disagreement with the initial 
evaluations assigned following a grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

With regard to the Veteran's claim for service connection for 
a left ankle disorder, the VCAA duty to notify was satisfied 
by way of letters sent to the Veteran in August 2004 and 
September 2004 that fully addressed all notice elements and 
were sent prior to the initial RO decision in this matter.  
The letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA service treatment records, and 
the Veteran submitted statements on his behalf.  
Additionally, specific VA medical examinations pertinent to 
the issues on appeal were obtained in May 2005 and February 
2008.  Therefore, the available records and medical evidence 
have been obtained in order to make adequate determinations 
as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

A rating in excess of 10 percent for plantar fasciitis with 
calcaneal spur, right foot, is denied.

A rating in excess of 10 percent for residuals of right ankle 
injury is denied.  

A rating in excess of 10 percent for retropatellar pain 
syndrome of the right knee is denied.

A rating in excess of 10 percent for retropatellar pain 
syndrome of the left knee is denied.

Service connection for an acquired psychiatric disorder, 
claimed as depression, is dismissed without prejudice.

Service connection for a left foot disorder is dismissed 
without prejudice.

Service connection for a gastrointestinal disorder, claimed 
as bloating, is dismissed without prejudice.

Service connection for a left ankle disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


